568 F.2d 78
16 Fair Empl. Prac. Cas. (BNA) 624, 15 Empl. Prac.Dec. P 8010Alice M. WINDOM, Appellant,v.CITY OF ST. LOUIS et al., Appellees.
No. 77-1242.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 15, 1977.Decided Dec. 21, 1977.

Louis Gilden, St. Louis, Mo., on brief, for appellant.
James J. Gallagher, Associate City Counselor, St. Louis, Mo., for appellees; Jack L. Koehr, on brief.
Before GIBSON, Chief Judge, LAY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Alice M. Windom, a well-educated black woman, filed a civil rights action against her former employer, the City of St. Louis, and two male supervisors, alleging that she was discriminatorily discharged from her position as a social worker with the City on account of her sex.  She also alleged sex discrimination in defendants' failure to promote her to a higher position, and a violation of the right of free speech in her transfer to a position in the city jail.  In a trial to the court, Judge Nangle held that she was not discriminatorily treated, either in the failure to promote or in her discharge; nor were her rights of free speech abridged.


2
A review of the record discloses that plaintiff was embroiled in numerous and continuing disputes with her supervisors to the point of insubordination.  Her actions were well beyond the pale of objective criticism of departmental policies and of her supervisors' official actions in the discharge of their duties and functions.


3
The district court applied correct and appropriate principles of law to its factual findings, which were appropriate on the record and certainly were not clearly erroneous.


4
The application of plaintiff's counsel for attorney's fees on this appeal is without merit and is denied.


5
We affirm on the basis of Judge Nangle's persuasive and well-reasoned opinion, which is reported at 427 F. Supp. 806 (1977).